 
Exhibit 10.2

Restricted Stock Agreement
Fair value per share on Grant Date -- $23.07


 
THE RESTRICTED SHARES AWARDED UNDER THIS RESTRICTED STOCK AWARD AGREEMENT
ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNTIL VESTED.


 
LMI AEROSPACE, INC.
RESTRICTED STOCK AWARD AGREEMENT
TO:            Ryan P. Bogan
 
For the purposes set forth in the LMI Aerospace, Inc. ("Company") 2005 Long-Term
Incentive Plan, as the same may be amended from time to time (the "Plan"), you
have been awarded by the Committee Twenty One Thousand Six Hundred Seventy-Three
(21,673) shares of the common stock of the Company, $0.02 par value per share
(the "Restricted Shares"), which award (the "Award") is subject to and
conditioned upon your acceptance of this Restricted Stock Award Agreement (the
"Agreement").


The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The more salient terms of the Award are summarized as follows:


1.      Grant Date:                           July 31, 2007


2.      Number of Restricted Shares Subject to this
Award:                    21,673


3.      Restricted Period.  Restricted Shares awarded hereunder shall vest based
upon the following schedule:


Anniversary
Percentage of
Restricted Shares for
which restrictions
will lapse
Aggregate Percentage of
Restricted Shares for which
restrictions shall have lapsed
First Anniversary
6.67%
6.67%
Second
Anniversary
13.34%
20.01%
Third Anniversary
20.01%
40.02%
Fourth
Anniversary
26.68%
66.70%
Fifth Anniversary
33.30%
100.00%



provided, however, that notwithstanding the foregoing, the "Restricted Period"
(as defined below) shall earlier lapse and such Restricted Shares shall vest and
become unrestricted upon your death or Permanent Disability. As used herein, the
term "Restricted Period" means the first to occur of: (a) your death; (b) your
Permanent Disability; or (c) the expiration of the aforementioned Restricted
Period expiration dates. During the Restricted Period, the Restricted Shares
awarded to you pursuant to this Agreement shall not be sold, assigned,
transferred or otherwise disposed of, or mortgaged, pledged or otherwise
encumbered except as provided in this Agreement or in the Plan.
 
4.      Termination.  All Restricted Shares granted under this Agreement shall
terminate upon the termination of your status as an Employee of the Company and
its Affiliates at any time during the Restricted Period for any reason other
than your death or Permanent Disability.
 
5.      Rights as a Stockholder.  Restricted Shares, when issued, will be
represented by a stock certificate or certificates registered in your name. If
requested by the Company, such certificate shall bear a legend in substantially
the following form:


"The shares represented by this certificate are subject to the terms and
conditions (including forfeiture and restrictions against transfer) contained in
the LMI Aerospace, Inc. 2005 Long-Term Incentive Plan. A copy of such Plan is on
file in the office of LMI Aerospace, Inc."
 
You will deposit such certificates with the Company or its designee, together
with stock powers or other instruments of assignment, each endorsed in blank,
which will permit transfer to the Company of all or any portion of the
Restricted Shares that shall have been forfeited. The Restricted Shares shall
constitute issued and outstanding shares of Common Stock for all corporate
purposes other than the right to receive and retain dividends or other
distributions in respect of such shares ("Retained Distributions"). You will
have the right to vote such Restricted Shares and to exercise all other rights,
powers and privileges of a holder of Common Stock with respect to such shares,
with the exception that (i) you will not be entitled to delivery of the stock
certificate or certificates representing such Restricted Shares until the
Restricted Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled; (ii) the Company will retain
custody of the stock certificate or certificates representing the Restricted
Stock during the Restricted Period; (iii) the Company will retain custody of all
distributions made or declared in respect of the Restricted Shares (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts);
(iv) you may not sell, assign, transfer or otherwise dispose of, or mortgage,
pledge, or otherwise encumber any Restricted Shares or any Retained
Distributions during the Restricted Period; and (v) a breach of any
restrictions, terms or conditions provided in the Plan or established by the
Committee with respect to any Restricted Shares or Retained Distributions will
cause a forfeiture of such Restricted Shares and any Retained Distributions with
respect thereto.
 
6.      Termination of Restricted Period.  Upon the termination of the
Restricted Period (whether by the expiration or earlier termination thereof as
provided in paragraph 3) with respect to your Restricted Shares and the
satisfaction of any other applicable restrictions, terms and conditions, all
Restricted Shares issued to you and any Retained Distributions with respect to
such Restricted Shares shall become vested and no longer subject to forfeiture.
The Company shall promptly thereafter issue and deliver to you new stock
certificates or instruments representing the Restricted Shares and other
distributions registered in your name or, if deceased or disabled, your legatee,
personal representative or distributee, which do not contain the legend set
forth in Section 5 hereof.
 
7.      Beneficiary Designation. You may designate a beneficiary for each
outstanding grant of Restricted Shares in the event of your death. If no
beneficiary is designated or the beneficiary does not survive you, the award
shall be made to your surviving spouse, or, if there is none, to your estate.
 
8.      Section 83(b) Election.   If you decide to file an election with the
Internal Revenue Service to include the Fair Market Value of any of your
Restricted Shares awarded hereunder in your gross income as of the date of this
Award, you shall promptly furnish to the Company a copy of such election,
together with the amount of any federal, state, local or other taxes required to
be withheld, to enable the Company to claim an income tax deduction with respect
to such election.


9.      Taxes.


(a)  Generally. You are ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or any of its
subsidiaries takes with respect to any tax withholding obligations that arise in
connection with the Award. Neither the Company nor any of its subsidiaries makes
any representation or undertaking regarding the treatment of any tax withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares after the Restricted Shares has vested. The Company and its subsidiaries
do not commit and are under no obligation to structure the Award to reduce or
eliminate your tax liability.


(b)  Payment of Withholding Taxes. Unless you have filed a Section 83(b)
election, the vesting of Restricted Shares will trigger a taxable event. Prior
to the occurrence of vesting, you must arrange for the satisfaction of the
minimum amount of such tax, whether federal, state or local, including any
social security tax obligation ("Tax Withholding Obligation") in a manner
acceptable to the Company.


You may satisfy your Tax Withholding Obligation by:


(i)  delivering of a certified check payable to the Company, c/o the Corporate
Secretary, at the address specified in Section 12, or such other address as the
Company may from time to time direct; or


(ii)  electing in writing to have the Company retain that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld
(rounded downward to the nearest whole) determined on the applicable Vest Date;
or


(iii)         such other means as the Committee may permit;


provided, however, that if you do not elect the means by which you will satisfy
your Tax Withholding Obligation within five business days following the date
upon which the Restricted Shares vest, the Company may satisfy this obligation
by any means reasonable, including automatic deduction from your check (s) for
compensation.
 
10.           Registration.  The Company currently has an effective registration
statement on file with the Securities and Exchange Commission with respect to
your Restricted Shares. The Company intends to maintain this registration but
has no obligation to do so. If the registration ceases to be effective, you will
not be able to transfer or sell shares even after the restrictions lapse unless
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are limited and might be unavailable. You
agree that any resale by you of Shares shall comply in all respects with the
requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law, rule or regulation applicable thereto, as such laws, rules
and regulations may be amended from time to time. The Company shall not be
obligated to either issue Restricted Shares or permit the resale of any shares
following vesting, if such issuance or resale would violate any such
requirements.
 
11.           Limitation on Rights; No Right to Future Grants.  By entering into
this Agreement and accepting the Award, you acknowledge that: (a) the Plan is
discretionary and may be modified, suspended or terminated by the Board at any
time as provided in the Plan; (b) the grant of the Award is a one-time benefit
and does not create any contractual or other right to receive future grants of
awards or benefits in lieu of awards; (c) all determinations with respect to any
such future grants, including, but not limited to, the times when awards will be
granted, the number of shares of Common Stock subject to each award, the award
price, if any, and the time or times when each award will be settled, will be at
the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the Award is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-term service awards, pension or retirement benefits or similar payments;
(f) the future value of the common stock subject to the Award is unknown and
cannot be predicted with certainty; and (g) neither the Plan, the Award nor the
issuance of the Restricted Shares confers upon you any right to any relationship
with the Company or any subsidiary other than as expressly provided hereby or
thereby.
 
12.           Execution of Award Agreement.  Please acknowledge your acceptance
of the terms and conditions of the Award by signing the original of this
Agreement and returning it to the Corporate Secretary of the Company at the
principal corporate offices of the Company at 411 Fountain Lake Boulevard, St.
Charles, Missouri 63301. If you do not sign and return this Agreement, the
Company is not obligated to provide you any benefit hereunder and may refuse to
issue Restricted Shares to you.
 
13.           Governing Law.  The validity, construction, and effect of this
Agreement and any rules and regulations relating to this Agreement, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Missouri.
 
14.           Rights and Remedies Cumulative.  All rights and remedies of the
Company and you enumerated in this Agreement shall be cumulative and, except as
expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.


15.           Headings.  Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction-or
interpretation of this Agreement or any provision thereof.
 
16.           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the Company and you in respect of the subject matter of
this Agreement, and this Agreement supersedes all prior and contemporaneous
agreements between the parties hereto in connection with the subject matter of
this Agreement. No officer, employee or other servant or agent of the Company,
and no servant or agent of you is authorized to make any representation,
warranty or other promise not contained in this Agreement. No change,
termination or attempted waiver of any of the provisions of this Agreement shall
be binding upon any party hereto unless contained in a writing signed by the
party to be charged.
 
17.           Successors and Assigns.  At the option of the Company, the rights
of the Company under this Agreement may be transferable to any one or more
persons or entities, and all covenants and agreements hereunder so transferred
shall inure to the benefit of, and be enforceable by, such transferees.



 
Very truly yours,
     
LMI AEROSPACE, INC.
         
By:
 /s/ Lawrence E. Dickinson  
Name:
Lawrence E. Dickinson
 
Title:
Chief Financial Officer and Secretary
 
Facsimile:
(636) 949-1576







--------------------------------------------------------------------------------



ACCEPTANCE AND ACKNOWLEDGMENT


 
I, a resident of __________________ (state, or country if other than U.S.),
accept and agree to the terms of the Award described in this Agreement and in
the Plan, acknowledge receipt of a copy of this Agreement, the Plan and the
applicable Plan Summary, and acknowledge that I have read them carefully and
that I fully understand their contents.




Dated:
   






     
Taxpayer I.D. Number
Participant
     
Address:
             
Facsimile No.:
 


 